Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-8, 10-14, 16-21 is pending.
Claims 8, 10-14 and 16-20 is withdrawn.
Claims 1, 3-7 and 21 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Action Summary
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reid (WO 2016/007616) of record is withdrawn due to applicants amendment of claims.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alam (WO 2017/185073) of record is withdrawn due to applicants amendment of claims.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (WO 2016/007616) of record and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid (WO 2016/007616) of record and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) as applied to claims 1-6 above, and further in view of Adamowicz (Hippocampal -Synuclein in Dementia with Lewy Bodies Contributes to Memory Impairment and Is Consistent with Spread of Pathology, The Journal of Neuroscience, February 15, 2017 • 37(7):1675–1684 • 1675) of record is maintained with modifications due to applicants amendment of claims.


Response to Arguments
Applicants again asserts that the ‘616 publication includes many different types of diseases.  As claim 5 as published recites a list of neurologic disorders including Alzheimer’s Disease, Mild Cognitive Impairment, Vascular Dementia, Lewy Body Dementia and dementias, Parkinson’s disease, Functional recovery after Stroke, Frontotemporal dementia, Parosymal Spastic Paraplegis and other Tauopathies; Cognitive Frailty Chroini9c Tennitus and Huntington’s disease.  This argument has been fully considered but has not been found persuasive.  While ‘616 does disclose a finite number of disease rather than a long list as asserted, claim 5 does specifically disclose 
Applicants argue that ‘616 does not disclose the dosing regime as instantly claimed.  This argument has been fully considered but has not been found persuasive. Alam does disclose 0.5 mg/kg, 1.5 mg/kg and 4.5 mg/kg (figures 1-6) and that unit dose of VX-745 is about 1 mg, 3 mg, 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg or 50 mg (paragraph 0018).  Therefore, it would have been obvious to optimize the dosing of neflamapimod in divided doses, because it is known that the dosing is dependent upon the weight of the patient.  Therefore, in presuming that the average patient is 70 kg; the 1.5 kg x 70 = 105 mg, 4.5 mg x 70 kg = 315 mg of neflamapimod, which overlaps the instantly claimed range of 120 mg per day (40 mg x 3 = 120 mg per day or 40 mg every 8 hours).  And it is known that the unit dose of neflamapimod is in 40 mg, it would have been obvious to administer 120 mg per day as instantly claimed and in divided doses with a reasonable expectation of success absence evidence to the contrary.
Applicants argue that Dr. Alam found that neflamapimod at 40 mg TID was effective both for improving mobility and reducing severity of visual hallucinations, neither would have been predicted by those skilled in the art.  This argument has been fully considered but has not been found persuasive.  First, the instant claims do not recite improving mobility and reducing severity of visual hallucinations.  Second, the declaration in which Dr. Alam states that the increased in dosage is due to “heavier patient” which would required increase dosing.  As evidence by Barras (Drug dosing in obese adults, Australian Presciver, Vol 40, No 5; Oct 2107) teaches that Drug doses 
Applicants argue that unexpected results have been achieved in view of Exhibit B.  This argument has been fully considered but has not been found persuasive.  First, the data shows neflamapimod versus placebo.  It is not clear what the placebo actually is, it may be water.  Therefore, it is obvious that a known drug (neflamapimod, which is known to treat dementia with lewy body) is better in the treatment of dementia with lewy bodies than with water.  Second, the instant claims are not commensurate in scope of assert unexpected results. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the 




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (WO 2016/007616) of record as evidence by Medical (The difference between Lewy Body Dementia, Parkinson’s disease and Alzheimer’s disease, Medical, March, 2018) and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) both are of record.

Alam (WO 2016/007616) teaches a method of treating neurologic disorder in a patient in need thereof comprising administering to a patient a dose of VX-745 (which is 

Medical teaches that Lewy body dementia is an umbrella term for two related clinical diagnoses: “dementia with Lewy bodies” and “Parkinson’s disease dementia.”  Therefore, the teachings of both Reid and Alam directly include “lewy body dementia”.  Therefore, Lewy body dementia directly encompasses “dementia with lewy body”.
Alam does not teach neuronal loss in the medial septum, loss in CA2-3 regions of the hippocampus, loss vertical limb of the nucleus of the diagonal band, loss of cholinergic neurons. Alam does not disclose dividing the dosing to three times per day.
Fujishiro teaches that the cholinergic basal forebrain is divided into four subregions (Ch1–4), and cholinergic neuronal loss in the nucleus basalis of Meynert 
It would have been obvious to one of ordinary skills in the art that a subject which has dementia with Lewy bodies disease would possess loss of medium septum, loss in C2-3 regions of the hippocampus, loss of vertical limb of the nucleus of the diagonal band, loss of cholinergic neurons because it is known in the art that these characteristics are well known in a subject that has dementia with Lewy bodies disease as taught by Fujishiro with a reasonable expectation of success absent evidence to the contrary.  
While Alam does not specifically disclose dividing the dose into 40 mg three times per days.  However, Alam does disclose 0.5 mg/kg, 1.5 mg/kg and 4.5 mg/kg (figures 1-6) and that unit dose of VX-745 is about 1 mg, 3 mg, 5 mg, 10 mg, 15 mg, 20 .



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (WO 2016/007616) of record as evidence by Medical (The difference between Lewy Body Dementia, Parkinson’s disease and Alzheimer’s disease, Medical, March, 2018). and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) as applied to claims 1-6 above, and further in view of Adamowicz (Hippocampal -Synuclein in Dementia with Lewy Bodies Contributes to Memory Impairment and Is Consistent with Spread of Pathology, The Journal of Neuroscience, February 15, 2017 • 37(7):1675–1684 • 1675) all are of record.


Neither Alam, Medical nor Fujishiro disclose that the subject has alpha synuclein deposits in the hippocampus.
Adamowicz teaches that Hippocampal α-Synuclein in Dementia with Lewy Bodies Contributes to Memory Impairment and Is Consistent with Spread of Pathology (title).  Adamowicz teaches that some studies have implicated Lewy bodies inthe neocortex, others have pointedto-synuclein pathology in the hippocampus. We systematically examined hippocampal Lewy pathology and its distribution in hippocampal subfields in95 clinically and neuro pathologically characterized human cases of DLB,finding that α-synuclein pathology was highest in two hippocampal-related subregions: the CA2 subfield and the entorhinal cortex (EC) (abstract).  Adamowicz teaches that Lewy bodies (LBs) are intracellular protein aggregates containing α-synuclein and confirm the diagnosis of DLB at autopsy (page 1676, left column, first paragraph).  Adamowicz teaches that multiple regression analyses of CA1 α-synuclein (table 4).
It would have been obvious to one of ordinary skills in the art that a subject that has dementia with Lewy bodies disease displays α-synuclein deposits in the hippocampus because it is known in the art that subjects that has dementia with Lew bodies disease possess α-synuclein deposits in the hippocampus as taught by Adamowicz with a reasonable expectation of success absent evidence to the contrary.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (WO 2016/007616) of record as evidence by Medical (The difference between Lewy Body Dementia, Parkinson’s disease and Alzheimer’s disease, Medical, March, 2018). and in view of Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) as applied to claims 1-6 above, and further in view of Alam (WO 2017/185073)(herein after Alam I) all are of record.
Alam, Medical and Fujishiro as cited above.
Neither Alam, Medical nor Fujishiro disclose capsule.
Alam I teaches the treatment of neurodegenerative disorder (claims 1 and 4).  Alam I teaches in paragraph 0002 of the background teaches that dementia is a category of brain disease which is characterized by a long term, often gradual, decrease in a person's memory or other thinking skills.  Common causes of dementia include Alzheimer's disease, Lewy body dementia (paragraph 0002 and 0074).  Alam I teach that the amount of VX-745 is from about 40 mg to about 125 mg (claim 34).  Alam I teaches that the unit dose may be a table or capsule (paragraph 0068).
It would have been obvious to administer neflamapimod in a capsule.  One would have been motivated to administer neflamapimod in a capsule because it is known in the art that neflamapimod is in tablet or capsule form as disclosed by Alam I with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1, 3-7 and 21 is rejected.  
No claims is allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627